UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

TRACY WARD, through her CIVIL ACTION
next friend, Stellar Jackson

VERSUS

OUR LADY OF THE LAKE NO.: 18-CV-00454-BAJ-RLB
HOSPITAL, INC.

RULING AND ORDER

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 26) pursuant to 28 U.S.C. §636(b)(1). The Report and
Recommendation addresses Defendant’s Motion to Strike (Doc. 10). Tracy Ward,
through her next friend, Stellar Jackson (“Plaintiff") alleges that Our Lady of the
Lake Hospital, lnc. (“Defendant”) denied her of “necessary interpretation and
communication services, and thereby denied effective communication” on two
separate occasions At issue in Defendant’s Motion to Strike are Plaintiff s allegations
in Paragraph Two of the Complaint:

Defendant, OUR LADY OF THE LAKE HOSPITAL, INC., has explicit
notice of its need to accommodate persons with disabilities To the
extent Defendant Was unaware of its obligation to accommodate, other
plaintiffs have filed suit against the Defendant on November 23, 2016;
June 21, 2017; August 2, 2017; and August 9, 2017, regarding
allegations of deaf-related discrimination by the Defendant in the
United States District Court of the Middle District of Louisiana. See
Labouliere v. Our Lady of the Lake Hosp£tal, Inc., et. al., Case: 3:16-cv-
00785-JJB-EWD; Francois v. Our Lad,y of the Lake Hospita£, Inc., Case
3:17-cv-00393-SDD-EWD; Lockwood U. Our Lady of the Lake Hosp£tal,
Inc., Case 3:17-cv-00509-JJB-EWD; and K£ng v. Our Lady of the Lake
Hospital, Inc., Case 3:17-cv-00530-JJB-RLB.

(Doc. 1 at 11 2). The Magistrate Judge recommended that Paragraph Two of
Plaintiffs Complaint be stricken (Doc. 26 at p. 3).

The Report and Recomlnendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations thei'ein. (Doc. 26 at p. 1). Neither party
objected Having carefully considered the underlying Cornplaint, the instant motions,
and related iilings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and
recommendation

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recornmendation (Doc. 26) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Paragraph Two of Plaintiffs Complaint is

STRICKEN.

Baton Rouge, Louisiana, this l "__day of January, 2019.

waste

JUDGE BRIAN~A=/JACKSoN
UNITED sTATEs DISTRICT coURT
MIDDLE DISTRICT 0F LoUIsIANA

